The court did not err in sustaining the demurrer to the petition.
                         DECIDED NOVEMBER 1, 1940.
Ruth W. Bel sued "Leopold Adler," a co-partnership, and its servant, for damages. She alleged: "That said copartnership is *Page 474 
engaged in a general mercantile business as department store in the City of Savannah, Chatham County, Georgia, and conducts a department in which toilet goods, cosmetics, face creams, and other like products are sold to the public. That on or about December 2, 1937, petitioner was shopping about in this department of said defendant's store when a Miss Madge, whose last name is not known to petitioner but well known to defendant, a servant and employee of defendant, acting within the scope of her employment, solicited petitioner with the view to inducing petitioner to purchase a cold cream known as `Endocreme.' Petitioner was asked whether she had tried such cream, and she stated that she had not, and defendant's employee stated that the store was highly recommending the use of the cream to its trade, that they had sold large quantities and it was just wonderful. Petitioner asked said employee if said cream was harmless and said employee answered that it was pure, beneficial, and harmless, and that it would not harm the most tender skin, and if it were not such the store would not sell or recommend it. Thereupon your petitioner, relying upon the foregoing representations and the defendant's experience and judgment and assuming that the defendant would not sell or offer for sale a product not reasonably suited to the use intended, purchased a jar of said `Endocreme' at a price of $3.50. That the instructions accompanying said cream represented said cream as follows: `Endocreme affects only the skin — nothing else. It has no effect on the other organs, nor on your nervous system. It works only on the areas where you apply it.'" The plaintiff further alleged damages to her by reason of ill effects from the use of the product, and charged negligence in the following particulars: "(a) In soliciting petitioner with a view to inducing her to purchase a cream containing quantities of chemicals, powerful and dangerous ingredients, drugs, or poisons, in such proportions as to be dangerous to human life, when used as directed as hereinbefore fully set out, and selling the same to petitioner. (b) In recommending to petitioner the use of said cream and representing the same to be harmless, whereas such representations were false, and defendants knew, or in the exercise of ordinary diligence should have known, that these representations were falsely and recklessly made, the defendants knowing that petitioner would rely and act upon such representations, which petitioner did, as will more fully appear hereinabove. *Page 475 
(c) In selling to petitioner an article of merchandise not reasonably suited to the use for which it was intended, the said cream containing estradiol in such quantities as to be dangerous to human life and health, when used strictly in accordance with directions. (d) In selling petitioner an article not of merchantable quality, the said article, to wit, cream, being a dangerous and poisonous preparation. (e) In putting a cream upon the market which is inherently dangerous, in exposing the same for public sale, use, and consumption, soliciting others to use it, recommending it as a harmless face cream, giving assurance that it was pure, beneficial, and not harmful, when in fact it was harmful, deleterious, pernicious, and defendants had made no test or investigation to determine whether or not said cream was in fact harmful."
General and special demurrers to the petition were filed. Certain grounds of special demurrer were sustained, and the plaintiff was given thirty days in which to amend. The petition was amended, in addition to other allegations, as follows: "Your petitioner has no positive knowledge as to who manufactured or put up said preparation known as `Endocreme' and that these facts are or should be peculiarly within the knowledge of the defendant. Petitioner shows that purported manufacturer of said article is Hiresta Laboratories Inc., New York, N. Y., but this information is derived from printed matter accompanying said preparation. That said preparation was offered to petitioner in a screw-top unsealed container, urn-shaped, approximately four inches tall, and being a chemical preparation a superficial or visual inspection of the contents would shed no light upon its dangerous potentialities. That the sale was not induced by any written or printed matter contained on or with said preparation, but solely upon and because of solicitation and representations made by defendant's employee. That she was lulled into a false sense of security by said representations, she relying upon the truth thereof, and acting upon said representation to her damage. That petitioner has no positive knowledge as to who printed or issued the instructions accompanying said cream, but that defendant's servant assured petitioner, and she relied upon such representation, but that there was nothing complicated about the use of the cream, and that it was pure and beneficial and could be used on any part of the body in the same manner and in any quantity as any good wholesome face cream. *Page 476 
That defendant knew, or should have had knowledge or notice amounting to imputed knowledge, of the dangerous potentiality of said `Endocreme' for the reason that defendant directly solicited petitioner and made positive representations as to the purity thereof; and that defendant should or ought to have known of the contents of said unsealed container, or else refrained from selling it and thereby causing petitioner's injuries. That your petitioner is not a chemist and did not know the analysis of estradiol; that the preparation was not marked `poison' and though the label in lettering so small to be detected by minute search showed .650 mgms. per ounce, that defendant's buyer, if defendant did not manufacture the article, should have been in possession of a knowledge of and effect of such chemical upon the human body before buying the same for resale, or allowing the saleslady of defendant to solicit petitioner to use the same and make positive representations as to its purity and the indiscriminate use thereof."
The defendants renewed the original demurrers and filed a general demurrer to the petition as amended. The court sustained the general demurrer and dismissed the action. To this order the plaintiff excepted.
1. Construing the petition most strongly against petitioner, it is a purported suit for damages for a breach of an express or implied warranty of goods manufactured by a reputable manufacturer, sold by a retailer in an original, perfect-appearing package, or a suit based on negligence. No wilfulness or intention to deceive is alleged. The suit is not predicated upon the contention that there was a breach of an implied warranty that the goods were manufactured by a reputable manufacturer. It appears from the petition as construed against the plaintiff that the goods sold were in the original unbroken package, and that they were in a perfect-appearing package, and that it was impossible in the practical use of the package in the retail trade to discover hidden imperfection without breaking the package, and that the dealer had no positive knowledge or notice amounting to imputed knowledge. In such a case ordinary care does not require the dealer to open the package or analyze the goods. In the absence of an allegation that the goods were put up *Page 477 
or manufactured by the defendants, or that they were manufactured by a manufacturer who was not reputable, no cause of action based on negligence was set out. Howard
v. Jacobs Pharmacy Co., 55 Ga. App. 163 (189 S.E. 373); West v. Emanuel, 198 Pa. 180 (47 A. 965, 53 L.R.A. 329); 2 Restatement of the Law of Torts, 1089, § 402. The decision in Davis v. Williams, 58 Ga. App. 274 (198 S.E. 357) is not contrary to this ruling, because in that case the dealer could have discovered the imperfection by the use of ordinary care.
2. The petition did not set out a cause of action for breach of an implied warranty. There is no implied warranty by a dealer that an article or goods in a perfect-appearing original package, manufactured by a reputable manufacturer, which in practical use in retail trade can not be examined for imperfections, is suitable for the purposes intended. The only warranty by the dealer, in such circumstances, is that the goods are manufactured by a reputable manufacturer. The petition did not set out a cause of action for breach of express warranty. The words used by the dealer in this case are not to be construed as an express warranty, but as a recommendation of the goods, any more than that the dealer recommended the goods upon the strength of the manufacturer's implied warranty to the purchaser that the goods were suitable for the purposes intended. In order to charge the dealer with an express warranty in such a case, the circumstances must be sufficient to show, not only that the purchaser relied on the dealer's statements as being an express warranty, but that the dealer intended them as such, and knew that the purchaser was so relying, or would be justified in so doing. The recommendation of manufactured goods sold by a dealer, under the circumstances here, amount to no more than a warranty that they were manufactured by a reputable manufacturer. 2 Restatement of the Law of Torts, 1088, § 401. It was held in Ray v. Burbank,61 Ga. 505 (34 Am. R. 103), that, in the absence of bad faith, the recommendation of the preparation or prescription of another, in language equally as strong as that used in this case, was no more than a recommendation, and that the dealer was not liable; and in that case the dealer filled the prescription.
The court did not err in sustaining the general demurrer to the petition as amended.
Judgment affirmed. Sutton, J., concurs.